DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/7/2020 and 11/16/2021 has been considered by the examiner. Examiner notes that some of the IDS references are provided in the continuation application (US App# 16838555).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10838458. Although the claims at issue are not identical, they are not patentably distinct from each other because both the pending application and issued patent comprises details of the electronic device comprising hinge .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7-13, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. US Pub 2015/0378397.
Regarding claim 1, Park discloses, 
An electronic device (Fig. 1, 3, 5, 6, 17, 18A-B), comprising: 
a first housing (element 1, Fig 1); 
a second housing (element 2, figure 1); 
a hinge structure (fig. 6, the hinge structure indicated by structure of element 3 and element 73-1, 73-2, 74-1, 74-2 in figure 17, 18a and also details shown in figure 7) connecting the first housing and the second housing in a foldable manner (as seen in figure 3 and figure 18a); 
a flexible display (Fig. 1, 5, element 4) that includes a first region (region indicated by element 4a, figure 1, 5) facing the first housing, a second region (region indicated by element 
a protective cap (figure 5, 17, 18, element 5) including a protrusion (fig. 5, 17, 18a, element 52/53 is consider the protrusion that is projecting outwards from the hinge structure 3) that projects outward from the hinge structure; and 
a blocking member (fig. 5, 17, 18a, element 7 disposed between the display 4 and the protective cap 5) that is disposed between the flexible display and the protective cap to be supported by the protrusion (element 52/53 supports the blocking member 7 since support is a broad limitation, furthermore the edges of element 7 is supported by element 52/53)in the folding region and is made of a material having elasticity (element 7 is movable member thereby the material of element has a degree of elasticity).
Regarding claim 2, Park discloses, 
Wherein the hinge structure includes a hinge module (6, element S and 34-1, 34-2)) and a hinge housing (element 31 covering the screw and the hinge member 34-1, 34-2) covering the hinge module. 
Regarding claim 4, Park discloses, 
Wherein the folding region of the flexible display is folded with a specified curvature (figure 3 and figure 18a shows the flexible display in a folded state with a curvature) in a folded state, and
Wherein he blocking member is elastically deformed to correspond to a folded shape of the flexible display (figure 3, 18a-b element 7 is deformed even if it is minor amount, since the applicant has not specified to what degree this is deform this limitation is met).
claim 5, Park discloses, 
Wherein the protective cap supports at least a portion of the blocking member in the folded state (figure 3, 5, 17, 18a-b, the protective cap element 5 as seen in at least figure 5 and 17 supports the blocking member 7 in folded state. The office notes "supports" is a broad limitation thereby the fact that the cap is covering the blocking member this is a form of a support).
Regarding claim 7, Park discloses, 
Wherein the blocking member (Figs. 17, 18b) includes: 
a bendable part (the middle of element 7, such as in figure 18a where element 71 to region where element 72 is indicated) corresponding to the folding region; 
a first extension part (figure 18b, the region of element 7 which corresponds to where element 11 is indicated) extending from the bendable part to at least a portion of the first housing (as illustrated in figure 18b, extending from middle part of element 7); and 
a second extension part (figure 18b, the region of element 7 which corresponds to where element 21is indicated)  extending from the bendable part to at least a portion of the second housing (as illustrated in figure 18b, extending from middle part of element 7).
Regarding claim 8, Park discloses, 
Wherein the first extension part is connected to at least a portion of the first housing (figure 5, 17, 18b, specifically figure 18b, where the first extension part is at least indirectly connected a portion of the first housing via the intermediate structure; the office notes that the applicant has not specifically claimed directly or indirectly connected, thereby broadest reasonable interpretation is given), and 

Regarding claim 9, Park discloses, 
Wherein the protective cap (element 5, fig 1, 11, shows a space between element 5 and periphery of the display 4, when looking from above) is spaced apart by a specified gap from a periphery of the flexible display when the flexible display is viewed from above. 
Regarding claim 10, Park discloses, 
Wherein the blocking member (element 7 includes a seating portion the seating portion being the region extending downwards and where element 72 in figure 17 is placed, thus this accommodates (office notes accommodating is a broad term) the protective cap 5 since when looking at side view element 5 and the region of 72 are overlapping in same plane) includes a seating portion to accommodate at least a portion of the protective cap in the folding region. 
Regarding claim 11, Park discloses, 
An electronic device (Fig. 1, 3, 5, 6, 17, 18A-B), comprising: 
a first housing (element 1, Fig 1); 
a second housing (element 2, figure 1); 
a hinge structure (fig. 6, the hinge structure indicated by structure of element 3 and element 73-1, 73-2, 74-1, 74-2 in figure 17, 18a and also details shown in figure 7) corresponding to a folding region (folding region being region indicated by element 4c, in 
a display (Figure 1-3, 5, element 4) that traverses the first housing, the second housing, and the hinge structure (as seen in figure 1 and 5); 
a protection cover (figures 5, 17 and 18, the bezel portion (indicated by element 12a/22a in figure 6) of at least one of element 1 or element 2 such that this covers the periphery) disposed on the display at a periphery of at least one of the first housing and the second housing; 
a protective cap (fig. 5, 17, 18, element 5 provided on the hinge structure as described above) disposed on the hinge structure; and 
a blocking member (fig. 5, 17, 18a, element 7 disposed between the display 4 and the protective cap 5) disposed between the protective cap and the display in the folding region.
Regarding claim 12, Park discloses, 
Wherein the protective cap is disposed on the hinge structure in the folding region (figure 1, 17, 18a shows the protective cap 5 disposed on the hinge structure at the folding region 4c), and 
Wherein the blocking member is supported by the protective cap (figure 3, 5, 17, 18a-b, the protective cap element 5 as seen in at least figure 5 and 17 supports the blocking member 7 in folded state. The office notes "supports" is a broad limitation thereby the fact that the cap is covering the blocking member this is a form of a support) and arranged to at least partially 
Regarding claim 13, Park discloses, 
Further comprising a second protective cap  (second protective cap is the opposite side since in figure 5, there are two element 52 is indicated, thereby at least one is the first and the other is the second; for the interpretation where element A is indicated that element 52 is first protective cap and the opposite one where element C in figure 5 is indicated is consider the second protective cap) disposed at a second periphery of the display in the folding region (figure 5, 1, 18b, covering the periphery of the display at the folding area 4c); and 
A second blocking member (second blocking member is the member that is closer to element 222 of element 7, similar to how the protective cap is described) disposed between the second protective cap and the secondary periphery of the display in the folding region (fig. 5, 17, 18a, element 7 disposed between the display 4 and the protective cap 5).
Regarding claim 17, Park discloses, 
Wherein the blocking member (Figs. 17, 18b) includes: 
a bendable part (the middle of element 7, such as in figure 18a where element 71 to region where element 72 is indicated) disposed at the hinge structure and at least partially covers the periphery of the display in the folding region; a first extension part (figure 18b, the region of element 7 which corresponds to where element 11 is indicated) that extends between a first end of the bendable part and the first housing (as illustrated in figure 18b, extending from middle part of element 7); and 

Regarding claim 18, Park discloses, 
Wherein the protective cap (element 5, fig 5)
a base (figure 5, the bottom portion of element 5 such as where element 51 is indicated, indirectly fixed to the hinge structure as described above; the office notes that the applicant has not specifically claimed directly or indirectly connected, thereby broadest reasonable interpretation is given) that is fixed to the hinge structure in the folding region; and 
a support part (the region where element 52 and 53 is indicated extending towards the display) that extends from the base toward the display, and 
wherein the support part covers at least a portion of the periphery of the display in the folding region (Figs. 1, 17, and 18b such that the support part element 52 and 53 at least covers the periphery of the display 4).
Regarding claim 19, Park discloses, 
wherein the blocking member comprises: a bendable part (the middle of element 7, such as in figure 18a where element 71 to region where element 72 is indicated) that at least partially covers the periphery of the display in the folding region (as seen in figure 1, 17 and 18b); 
a first fixing part (figure 18b, the region of element 7 which corresponds to where element 11 is indicated and the furthest point from the middle (i.e. edge portion of the blocking member)) that extends from a first end of the bendable part to the first housing; and 

wherein the bendable part and the protection cover are linearly arranged (as seen in figure 1, 2, 17 and 18b, the bendable part (i.e. middle of element 7 and the protective cover linearly arranged such that they are linearly spanning the electronic device, similar to figure 6b of present application).

Claim(s) 11, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. KR 20190001864 (provided IDS).
Regarding claim 11, Lee teaches, 
An electronic device (Fig. 1-7), comprising: 
a first housing (element 300, Fig 1); 
a second housing (element 400, figure 1); 
a hinge structure (fig. 5, element 200) corresponding to a folding region (folding region being region indicated where elements 250/200 are disposed) of the electronic device and connecting to the first housing and the second housing (figure 1, 3, and 5 shows how the hinge is connecting the two housing) , wherein the first housing and the second housing fold and unfold about the hinge structure (figures 3-5 shows the folded and unfolded configuration); 
a display (Figure 1-3, element 100) that traverses the first housing, the second housing, and the hinge structure (as seen in figure 1 and 5); 

a protective cap (figure 5-6 and 3 C shaped part of element 250 shown in figure 6, such that element 250 is disposed on the hinge 200) disposed on the hinge structure; and 
a blocking member (fig.5-6 and 3, the long part of element 250 that is indicated by 250 in figure 6 towards element 450 is considering the blocking member this is placed between the display and the protective cap as described above) disposed between the protective cap and the display in the folding region.
Regarding claim 17, Lee discloses, 
wherein the blocking member comprises (as described by Lee Claim 11): a bendable part (bendable part figure 4-5, being the middle part of element 250 disposed on the hinge 200 and cover the periphery of display)  that is disposed at the hinge structure and at least partially covers the periphery of the display in the folding region; 
a first extension part (fig 4a and 5, first extension being the flat part of element 250 that corresponds to the region first housing 300 and 350 this extends from the middle region of element 250) that extends between a first end of the bendable part and the first housing; and 
a second extension part (fig 4a and 5, second extension being the flat part of element 250 that corresponds to the region second housing 400 and 450 this extends from the middle region of element 250) that extends between a second end of the bendable part and the second housing.
Regarding claim 19, Lee discloses, 
wherein the blocking member comprises(as described by Lee Claim 11): 

a first fixing part (fig 4a and 5, first fixing part being the flat part of element 250 that corresponds to the region first housing 300 and 350 this extends from the middle region of element 250) that extends from a first end of the bendable part to the first housing; and 
a second fixing part (fig 4a and 5, second fixing part being the flat part of element 250 that corresponds to the region second housing 400 and 450 this extends from the middle region of element 250) that extends from a second end of the bendable part to the second housing, wherein the bendable part and the protection cover are linearly arranged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US Pub 2015/0378397 in view of Hiroki et al. US Pub 2016/0118616.
Regarding claim 6, 
Park teaches the blocking member having a degree of elasticity (as described in claim 1). 

Hiroki in similar filed of electronic device teaches an elastic body (element 106) made of elastic rubber material (paragraph 115). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the blocking member of Park to be made of elastic rubber material for the purpose of providing the desired level of flexibility and bendability of the electronic device at the same time providing support to the display at the folding region. 
Regarding claim 20, 
Park teaches the blocking member having a degree of elasticity (as described in claims 1 and 11). 
Park does not explicitly teach the blocking member is made of at least one of rubber, urethane or silicone having elasticity. However, providing a specific material choice is not new in the art and to one skilled in the art. 
Hiroki in similar filed of electronic device teaches an elastic body (element 106) made of elastic rubber material (paragraph 115). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the blocking member of Park to be made of elastic rubber material for the purpose of providing the desired level of flexibility .
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841